Name: Commission Regulation (EEC) No 1752/86 of 4 June 1986 amending Regulation (EEC) No 330/86 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6. 86 Official Journal of the European Communities No L 152/ 19 COMMISSION REGULATION (EEC) No 1752/86 of 4 June 1986 amending Regulation (EEC) No 330/86 allocating import quotas fixed for certain products originating in the United States of America requirements which have appeared in certain Member States in particular ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 241 /86 of 27 January 1986 establishing quantitative restrictions on imports of certain products originating in the United States of America ('), as amended by Regulation (EEC) No 1647/86 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 330/86 (3), as last amended by Regulation (EEC) No 11 66/86 (4), broke down the import quotas fixed for certain products origi ­ nating in the United States of America into two parts, of which the first is distributed amongst the Member States and the second constitutes a Community reserve ; Whereas Council Regulation (EEC) No 1647/86 adjusted the import quota levels for coated paper ; whereas it is necessary that the major part of that increase should henceforth be allocated to satisfy immediately the supply HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 330/86 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1986 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX (in tonnes) NIMEXE code Community quota Reserve Distributed quota Quota distribution per Member State D F I BNL UK IRL DK GR 1 2 3 4 5 6 7 8 9 10 11 12 48.07-45 14 750 100 14 650 3 950 400 550 8 250 1 500    (') OJ Nc L 30, 5 . 2. 1986, p. 1 . (2) OJ No L 145, 30 . 5. 1986, p. 1 . (3) OJ No L 40, 15. 2. 1986, p. 12. b) OJ No L 106, 23 . 4 . 1986, p . 13 . t